DETAILED ACTION
	Claims 1, 2, and 4-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on November 30, 2020 has been acknowledged and has been entered into the instant application file.
Priority
The claim to priority as a CON of PCT/CN2018/071901 filed on January 9, 2018 and CN 201810018423.4 filed on January 9, 2018 is acknowledged in the instant application.  It is noted that the Office has not received a certified copy of CN 201810018423.4 in the instant application file.
Previous Claim Rejections - 35 USC § 112
Claims 2-10 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The unsupported subject matter has been deleted, and the rejection is withdrawn.
Claims 2-10 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The indefinite subject matter has been deleted, and the rejection is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tony C. Hom on January 5, 2021.

Delete claim 1. 
In claim 2, line 39, delete “OTS;” and insert ---OTs;---
Delete claims 11-19.
Conclusion
Claims 2 and 4-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626